         Case 1:16-cr-10320-PBS Document 507 Filed 02/12/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                             CRIMINAL No. 16-10320 PBS

 JAMES GIANNETTA

         Defendant



                      STATUS UPDATE AND UNRESOLVED ISSUES


I.     INTRODUCTION

       The United States of America, by and through undersigned counsel, submit the following

status update in advance of the hearing scheduled for February 14, 2019.

II.    DEFENDANT’S MOTION TO COMPEL

       In response to the Court’s Order, the government has provided additional discovery to the

defendant regarding the USPIS Laboratory, including (1) proficiency results for the testifying

chemist for the years covered by the forensic testing conducted in this case; (2) the audit results

by the Laboratory’s accreditation body for the years that forensic testing was conducted in this

case; and the results from the validation study of the quantitative testing method used for

determining methamphetamine purity. Upon initial review, the defendant has indicated that he

does not intend to request additional discovery regarding the USPIS laboratory. However, the

defendant reserves the right to request additional discovery after his expert reviews the material.

The government reserves the right to oppose any additional discovery requests.
           Case 1:16-cr-10320-PBS Document 507 Filed 02/12/19 Page 2 of 5



III.   PROFFER REGARDING GIANNETTA’S PRIOR DRUG TRAFFICKING

       As stated in the government’s opposition to the defendant’s motion to exclude 404(b)

evidence, the government expects to elicit limited evidence regarding witnesses prior drug

trafficking relationship with Giannetta. At this time, the government expects that this evidence

will be limited to two witnesses, Bruce Reisman and Jesse Gillis. As to Bruce Reisman, the

government expects that Reisman will testify that he has known Giannetta for a long time and

that he was aware the Giannetta was selling methamphetamine prior to the date that the

superseding indictment alleges that conspiracy began,1 that he purchased methamphetamine

from Giannetta during this period, and that he continued to purchase methamphetamine with

increasing regularity over time. As to Jesse Gillis, the government expects Gillis to testify that

Giannetta was introduced to him as a methamphetamine dealer at the beginning of the

conspiracy.

IV.    GIANNETTA’S STATEMENT TO LAW ENFORCEMENT

       At the last hearing, the Court directed the parties to confer regarding excerpts of the

defendant’s recorded statement to law enforcement. The parties have done so and reached

agreement on most of the excerpts, both those which the government seeks to play and those

designated by the defendant pursuant to the rule of completeness. However, both parties have a

few remaining objections to portions of the defendant’s statement. Attached to this motion as an

exhibit is an updated transcript of that statement. Highlighted in yellow are portions of the

defendant’s interview that the parties have agreed upon. Highlighted in red are potions of the

defendant’s interview that the defendant has designated to which the government objects.



       1
          The superseding indictment alleges that the conspiracy began on a date unknown, but
no later than January 1, 2013.
                                                 2
           Case 1:16-cr-10320-PBS Document 507 Filed 02/12/19 Page 3 of 5



Highlighted in blue is a portion of the defendant’s interview that the government has designated

to which the defendant objects. The parties respectfully request an opportunity to resolve all

objections at the February 14, 2019 hearing.

V.     EVIDENCE OF DEFENDANT’S PRIOR COOPERATION WITH LAW
       ENFORCEMENT

       The government continues to object to the introduction of any evidence that Giannetta

previously cooperated with law enforcement for the reasons stated in the government’s

opposition to defendant’s motion to strike and response regarding public authority defense.

       In addition, as the government stated at the hearing, allowing in evidence of defendant’s

prior cooperation with law enforcement would open the door to the details of his prior

methamphetamine trafficking to show the reason for that cooperation. If the defendant is

allowed to introduce evidence supporting a theory that his continued contact with drug dealers

was in furtherance of cooperation with law enforcement, the government should be allowed to

introduce evidence and argue that his purported cooperation with law enforcement was used as a

cover for drug trafficking. As a proffer, and for example, the defendant has marked as Defense

Exhibit 2 a DEA report memorializing a debriefing of the defendant to work as a confidential

source. That reactivation debriefing occurred on June 14, 2010. Should that report be referenced

or introduced, the government would be entitled to reference the defendant’s subsequent arrest in

November 2010 for coordinating a shipment of methamphetamine from California to Boston.

The report documenting the subsequent search of the defendant’s residence is attached as an

exhibit.

       This is but one example in a pattern that first started approximately thirty-years ago. See

United States v. Giannetta, 785 F. Supp. 13, 14 (D. Me 1992) (noting that prior decision of

leniency was based on “long record of significant cooperation with law enforcement authorities

                                                3
           Case 1:16-cr-10320-PBS Document 507 Filed 02/12/19 Page 4 of 5



in connection with illicit drug transactions). The government cannot tell whether the defendant

will open the door to his 2010 methamphetamine trafficking arrest, his 2006 methamphetamine

trafficking conviction, his drug trafficking conduct in the 80’s, or all of the above. But should

the defendant try to tell half the story about his interactions with law enforcement, the

government is entitled to complete the picture.

VI.    TRIAL ISSUES

       The parties are continuing to discuss potential stipulations to limit the necessity of

records custodians and witnesses that merely authenticate evidence. Similarly, the parties are

engaged in discussions concerning evidence that was extracted from seized cell phones. There is

an agreement in principle for the authentication of much of that evidence; however, each party

anticipates that it will be reserving all other objections to admission, including relevance and

hearsay.

                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Jared Dolan_______________
                                              JARED C. DOLAN
                                              JAMES E. ARNOLD
                                              Assistant United States Attorneys




                                                  4
         Case 1:16-cr-10320-PBS Document 507 Filed 02/12/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.

                                              _/s/ Jared Dolan___________________
                                              JARED C. DOLAN
                                              Assistant United States Attorney




Date: February 12, 2019




                                                 5
